

SUNESIS PHARMACEUTICALS, INC.
 
STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT
UNDER THE 2006 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN


Sunesis Pharmaceuticals, Inc. (the “Company”), pursuant to its 2006 Employment
Commencement Incentive Plan (the “Plan”) hereby grants to the Optionee listed
below (“Optionee”), an option to purchase the number of shares of the Company’s
Stock set forth below. This option is subject to all of the terms and conditions
as set forth herein and in the Stock Option Agreement and the Plan, each of
which are attached hereto and incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Stock Option Agreement.
 
Optionee:
         
Date of Stock Option Agreement:
         
Grant Date:
         
Vesting Commencement Date:
         
Exercise Price per Share:
 
$
     
Total Number of Shares Granted:
         
Total Exercise Price:
 
$
     
Expiration Date:
   




Type of Option:
This Option is a Non-Qualified Stock Option




Vesting Schedule:
[Twenty-five percent (25%) of the shares subject to the Option shall vest twelve
months after the Vesting Commencement Date, and 1/48th of the shares subject to
the Option shall vest each month thereafter on the same day of the month as the
Vesting Commencement Date, subject to the Optionee’s continued service with the
Company as provided in the Stock Option Agreement.]

 
By his or her signature and the Company's signature below, Optionee agrees to be
bound by the terms and conditions of the Plan and the Stock Option Agreement
attached hereto. Optionee has reviewed the Stock Option Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this option and fully understands all provisions of the Grant
Notice, the Stock Option Agreement and the Plan. Optionee agrees that Optionee
has not been previously employed in any capacity by the Company or a Subsidiary,
or if previously employed, has had a bona-fide period of non-employment, and
that the grant of this Option is an inducement material to Optionee’s agreement
to enter into employment with the Company or Subsidiary. Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the administrator of the Plan upon any questions arising under the Plan or this
option. Optionee further agrees to notify the Company upon any change in the
residence address indicated below.
 
SUNESIS PHARMACEUTICALS, INC.
OPTIONEE:
   
By:______________________________
By:______________________________
Print Name:
Print Name:
Title:  
 
Address:
Address: 



 
GRANT NOTICE PAGE 1

--------------------------------------------------------------------------------

 

SUNESIS PHARMACEUTICALS, INC.
2006 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, Sunesis Pharmaceuticals, Inc.
(the “Company”) has granted to the Optionee an option under the Company’s 2006
Employment Commencement Incentive Plan (the “Plan”) to purchase the number of
shares of Stock indicated in the Grant Notice at the exercise price indicated in
the Grant Notice. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Stock Option Agreement.
 
ARTICLE I
DEFINITIONS; INCORPORATION OF TERMS
 
1.1 General. Wherever the following terms are used in this Agreement they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan.
 
1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.
 
ARTICLE II
GRANT OF OPTION
 
2.1 Grant of Option. In consideration of the Optionee’s agreement to commence
and remain in the employ of the Company or its Subsidiaries and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the Optionee
the Option to purchase any part or all of an aggregate of the number of shares
of Stock set forth in the Grant Notice, upon the terms and conditions set forth
in this Agreement. The Option shall be a Non-Qualified Stock Option.
 
2.2 Purchase Price. The purchase price of the shares of Stock subject to the
Option per share shall be as set forth in the Grant Notice, without commission
or other charge; provided, however, that the exercise price shall not be less
than the par value of a share of Stock, unless otherwise permitted by applicable
law.
 
2.3 Consideration to the Company. In consideration of the granting of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe. Nothing in the Plan or this Agreement
shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to discharge the Optionee at any time for any reason whatsoever, with or without
cause.
 
 
STOCK OPTION AGREEMENT PAGE  1

--------------------------------------------------------------------------------

 
 
ARTICLE III
PERIOD OF EXERCISABILITY
 
3.1 Commencement of Exercisability.
 
(a) Subject to Sections 3.3 and 5.10, the Option shall become exercisable in
such amounts and at such times as are set forth in the Grant Notice.
 
(b) No portion of the Option which has not become exercisable at Termination of
Service (as defined in Section 3.3 below) shall thereafter become exercisable,
except as may be otherwise provided by the Committee or as set forth in a
written agreement between the Company and the Optionee.
 
3.2 Duration of Exercisability. The installments provided for in Section 3.1(a)
are cumulative. Each such installment which becomes exercisable pursuant to
Section 3.1 shall remain exercisable until it becomes unexercisable under
Section 3.3.
 
3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
 
(a) The expiration of ten years from the Grant Date; or
 
(b) The expiration of three months following the date of the Optionee’s
Termination of Service, unless such Termination of Service occurs by reason of
the Optionee’s death or Disability or as set forth in a written agreement with
the Company; or
 
(c) The expiration of twelve months following the date of the Optionee’s
Termination of Service by reason of the Optionee’s Disability; or
 
(d)  The expiration of eighteen months following the date of the Optionee’s
Termination of Service by reason of the Optionee’s death. 
 
(e) For purposes of this Agreement, “Termination of Service” means the time when
the employment relationship between the Optionee and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death or
Disability; but excluding (a) a termination where there is a simultaneous
reemployment or continuing employment of the Optionee by the Company or any
Subsidiary or a parent corporation thereof (within the meaning of Section 422 of
the Code), (b) at the discretion of the Committee, a termination which results
in a temporary severance of the employee-employer relationship, and (c) at the
discretion of the Committee, a termination which is followed by the simultaneous
establishment of a consulting relationship by the Company or a Subsidiary with
the former Employee. The Committee, in its absolute discretion, shall determine
the effect of all matters and questions relating to Termination of Service for
the purposes of this Agreement, and all questions of whether particular leaves
of absence for Optionees constitute Terminations of Service. Notwithstanding any
other provision of the Plan or this Agreement, the Company or any Subsidiary has
an absolute and unrestricted right to terminate the Optionee’s employment and/or
consultancy at any time for any reason whatsoever, with or without cause.
 
 
STOCK OPTION AGREEMENT PAGE  2

--------------------------------------------------------------------------------

 
 
ARTICLE IV
EXERCISE OF OPTION
 
4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during the lifetime of the Optionee, only the Optionee may exercise the
Option or any portion thereof. After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by the Optionee’s beneficiary
designated in accordance with Section 9.4 of the Plan. If no beneficiary has
been designated or survives the Optionee, the Option may be exercised by the
person entitled to such exercise pursuant to the Optionee’s will or the laws of
descent and distribution.
 
4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.
 
4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company or the Secretary’s
office of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.3:
 
(a) An Exercise Notice in writing signed by the Optionee or the other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee. Such notice shall be
substantially in the form attached as Exhibit A (or such other form as is
prescribed by the Committee); and
 
(b) (i) Full payment (in cash or by check) for the shares with respect to which
the Option or portion thereof is exercised, to the extent permitted under
applicable laws; or
 
  (ii) To the extent permitted under applicable laws, through the delivery of a
notice that the Optionee has placed a market sell order with a broker with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the Option exercise price, provided,
that payment of such proceeds is made to the Company upon settlement of such
sale; or
 
(iii) With the consent of the Committee, any combination of the consideration
provided in the foregoing subparagraphs (i) and (ii); and
 
(c) A bona fide written representation and agreement, in such form as is
prescribed by the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Stock are being acquired for the Optionee’s own account, for investment and
without any present intention of distributing or reselling said shares or any of
them except as may be permitted under the Securities Act of 1933, as amended
(the “Securities Act”), and then applicable rules and regulations thereunder,
and that the Optionee or other person then entitled to exercise such Option or
portion thereof will indemnify the Company against and hold it free and harmless
from any loss, damage, expense or liability resulting to the Company if any sale
or distribution of the shares by such person is contrary to the representation
and agreement referred to above.  The Committee may, in its absolute discretion,
take whatever additional actions it deems appropriate to ensure the observance
and performance of such representation and agreement and to effect compliance
with the Securities Act and any other federal or state securities laws or
regulations. Without limiting the generality of the foregoing, the Committee may
require an opinion of counsel acceptable to it to the effect that any subsequent
transfer of shares acquired on an Option exercise does not violate the
Securities Act, and may issue stop-transfer orders covering such shares. Share
certificates evidencing Stock issued on exercise of the Option shall bear an
appropriate legend referring to the provisions of this subsection (c) and the
agreements herein. The written representation and agreement referred to in the
first sentence of this subsection (c) shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
Securities Act, and such registration is then effective in respect of such
shares; and
 
 
STOCK OPTION AGREEMENT PAGE  3

--------------------------------------------------------------------------------

 
 
(d) Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state, local or foreign tax law, it is required to
withhold upon exercise of the Option. With the consent of the Committee, shares
of Stock issuable to the Optionee upon exercise of the Option, having a Fair
Market Value at the date of Option exercise equal to the statutory minimum sums
required to be withheld, may be used to make all or part of such payment; and


(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.
 
4.4 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:
 
(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed; and
 
(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and
 
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and
 
(d) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option; and
 
(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.
 
4.5 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares shall have been issued by the Company to
such holder.
 
 
STOCK OPTION AGREEMENT PAGE  4

--------------------------------------------------------------------------------

 
 
ARTICLE V
OTHER PROVISIONS
 
5.1 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
and this Agreement; provided, however, any action taken by the Board in
connection with the administration of the Plan shall not be deemed approved by
the Board unless such actions are approved by a majority of the Independent
Directors.
 
5.2 Option Not Transferable.
 
(a) Subject to Section 5.2(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution unless and until the Option has been exercised, or the shares
underlying such Option have been issued, and all restrictions applicable to such
shares have lapsed. Neither the Option nor any interest or right therein shall
be liable for the debts, contracts or engagements of the Optionee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
 
(b) Notwithstanding any other provision in this Agreement, with the consent of
the Committee, the Option may be transferred to, exercised by and paid to
certain persons or entities related to the Optionee, including but not limited
to members of the Optionee’s family, charitable institutes or trusts or other
entities whose beneficiaries or beneficial owners are members of the Optionee’s
family or to such other persons or entities as may be expressly approved by the
Committee (each a “Permitted Transferee”), pursuant to such conditions and
procedures as the Committee may require.
 
(c) Unless transferred to a Permitted Transferee in accordance with Section
5.2(b), during the lifetime of the Optionee, only the Optionee may exercise the
Option or any portion thereof. Subject to such conditions and procedures as the
Committee may require, a Permitted Transferee may exercise the Option or any
portion thereof during the Optionee’s lifetime. After the death of the Optionee,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.3, be exercised by the Optionee’s
beneficiary designated in accordance with Section 9.4 of the Plan. If no
beneficiary has been designated or survives the Optionee, the Option may be
exercised by the person entitled to such exercise pursuant to the Optionee’s
will or the laws of descent and distribution.
 
 
STOCK OPTION AGREEMENT PAGE  5

--------------------------------------------------------------------------------

 
 
5.3 Restrictive Legends and Stop-Transfer Orders.
 
(a) The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.
 
(b) The Optionee agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
(c) The Company shall not be required: (i) to transfer on its books any shares
of Stock that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such shares of Stock
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.
 
5.4 Shares to Be Reserved. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.
 
5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
address given beneath the Optionee’s signature on the Grant Notice. By a notice
given pursuant to this Section 5.5, either party may hereafter designate a
different address for notices to be given to that party. Any notice which is
required to be given to the Optionee shall, if the Optionee is then deceased, be
given to the Optionee’s designated beneficiary if any, or the person otherwise
entitled to exercise his or her Option pursuant to Section 4.1 by written notice
under this Section 5.5.  Any notice shall be deemed duly given when sent via
email or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
 
5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
 
5.7 Stockholder Approval Not Required. The Plan will not be submitted for
approval by the Company’s stockholders. As more particularly described in
Section 15.1 of the Plan, pursuant to NASD Rule 4350(i)(1)(A)(iv), the issuance
of this Option and the shares of Common Stock issuable upon exercise or vesting
of such Option pursuant to the Plan are not subject to the approval of the
Company’s stockholders.
 
5.8 Construction. This Agreement shall be administered, interpreted and enforced
under the laws of the State of Delaware without regard to conflicts of laws
thereof.
 
5.9 Conformity to Applicable Laws. The Optionee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. The Optionee also acknowledges that the Plan is
intended to conform with the requirements of rules promulgated by the NASD and,
without limiting the foregoing, in particular NASD Rule 4350(i)(1)(A)(iv).
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
 
5.10 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by the Optionee or such other person
as may be permitted to exercise the Option pursuant to Section 4.1 and by a duly
authorized representative of the Company.
 
 
STOCK OPTION AGREEMENT PAGE  6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TO GRANT NOTICE AND STOCK OPTION AGREEMENT
 
FORM OF EXERCISE NOTICE
 


Effective as of today, ___________, _____, the undersigned (“Optionee”) of this
Exercise Notice (the “Agreement”) hereby elects to exercise Optionee’s option to
purchase _________ shares of common stock (the “Shares”) of Sunesis
Pharmaceuticals, Inc. (the “Company”) under and pursuant to the Sunesis
Pharmaceuticals, Inc. 2006 Employment Commencement Incentive Plan (the “Plan”)
and the Grant Notice and Stock Option Agreement dated _____________, _____, (the
“Option Agreement”). Capitalized terms used herein without definition shall have
the meanings given in the Option Agreement.
 
Grant Date:
         
Number of Shares as to which Option is Exercised:
         
Exercise Price per Share:
 
$____________
     
Total Exercise Price:
 
$____________
     
Certificate to be issued in name of:
         
Cash Payment delivered herewith:
 
$____________ (Representing the full Exercise Price for the Shares, as well as
any applicable withholding tax)



Type of Option:   This Option is a Non-Qualified Stock Option.


1. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement. Optionee agrees
to abide by and be bound by their terms and conditions.
 
2. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
Shares subject to the Option, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Article 10 of the Plan.
 
3. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
 
4. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.
 
 
EXERCISE NOTICE PAGE 1

--------------------------------------------------------------------------------

 
 
5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Committee,
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Committee shall be final and binding on the Company and on
Optionee.
 
6. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
7. Notices. Any notice required or permitted hereunder shall be given in
accordance with the provisions set forth in Section 5.5 of the Option Agreement.
 
8. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.
 
9. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof.
 


ACCEPTED BY:
SUBMITTED BY:
   
SUNESIS PHARMACEUTICALS, INC.
OPTIONEE
   
By:______________________________
_____________________________
Name:____________________________
Optionee
Its:______________________________
       
Address:
_________________________________
_________________________________
_________________________________

 
 
 
EXERCISE NOTICE PAGE 2

--------------------------------------------------------------------------------

 

 

